DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Tis office action is responsive to the application filed on 11/19/2019.
Claims 1-20 are pending in the application.
Examiner’s Remarks and Summary of Interview
On 07/29/2021 Examiner called applicant's representative to discuss amendment to independent claims 8 and 16 and to make the claims similar to independent claim 1 that was determined allowable. During the discussion the Examiner argued that limitations recited in claims 8 and 16 were directed to matter know in the prior art. To that end, the indicated amendment seeks to beam identification/selection constrain by timing process. The proposed discussion provides claims 8 and 16 parallel to claims 1. Alternatively the Examiner proposed to cancel independent claims 8 and 16.
On 08/06/2021 Applicant’s representative proposed the following amendment which after a careful review is accepted. On 08/09/2021, Applicant’s representative authorizes an Examiner’s Amendment.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Jason Liu on 08/09/2021.

The claims have been amended as follow:
1.	(Original) An electronic device comprising:
a housing;
at least one antenna array disposed inside the housing or constituting as a part of the housing and including a plurality of antenna elements;
a processor configured to form a plurality of reception beams (Rx beams) having different directions, using the antenna array; and
a memory operatively connected to the processor and configured to store a threshold,
wherein the memory stores instructions that, when executed, cause the processor to:
establish a beam pair link, using a first Tx beam included in a plurality of transmission beams (Tx beams) having different directions transmitted from a base station, and a first Rx beam included in the plurality of Rx beams; 
receive information associated with an ‘M’ number of candidate Tx beams from among the plurality of Tx beams using the beam pair link, wherein the first Tx beam is excluded from the ‘M’ number of candidate Tx beams;
select an ‘I’ number of candidate Tx beams from among the ‘M’ number of candidate Tx beams based on the information associated with the ‘M’ number of candidate Tx beams and the threshold;
receive a plurality of first signal blocks, using the beam pair link; 
perform first decoding of the first signal blocks;
determine beam failure for the first Tx beam based at least partly on a result of the first decoding;
start a first timer associated with radio link failure (RLF) based at least partly on the result of the first decoding;
perform beam failure recovery associated with the ‘I’ number of candidate Tx beams based on determining that the beam failure has occurred, using the first Rx beam; and

wherein ‘M’ is an integer of one or more, and ‘I’ is an integer of zero or more.

2.	(Original) The electronic device of claim 1, wherein the instructions cause the processor to:
measure qualities of the first signal blocks, during the first decoding; and
determine the beam failure based at least partly on the qualities.

3.	(Original) The electronic device of claim 1, wherein the instructions cause the processor to, before performing the beam failure recovery:
receive second signal blocks, using at least one Rx beam in a direction different from a direction of the first Rx beam; and
perform second decoding of the second signal blocks.

4.	(Original) The electronic device of claim 3, wherein the instructions cause the processor to: 
perform the beam failure recovery based at least partly on a result of the second decoding.

5.	(Original) The electronic device of claim 1, wherein the instructions cause the processor to:
receive second signal blocks via a second Tx beam in a direction different from a direction of the first Tx beam, from the base station;
perform the beam failure recovery based at least partly on the received second signal blocks;
when the beam failure recovery is successful, start a second timer;
perform second decoding of the second signal blocks;
determine beam failure for the second Tx beam based at least partly on a result of the second decoding; and
before the second timer expires, determine the RLF associated with the base station.


when the second signal blocks are not received from the base station, determine that the beam failure recovery has failed; and
determine the RLF associated with the base station based at least partly on failure of the beam failure recovery.

7.	(Original) The electronic device of claim 1, wherein the memory further stores count information indicating a specified number of times associated with the beam failure recovery, and
wherein the instructions cause the processor to:
perform the beam failure recovery using the ‘I’ number of candidate Tx beams; 
when a signal block associated with the beam failure recovery is not received from the base station, determine that an attempt for the beam failure recovery has failed;
when the attempt for the beam failure recovery fails for the specified number of times or more, determine that the beam failure recovery has failed; and
determine the RLF associated with the base station based at least partly on failure of the beam failure recovery.

8.	(Currently Amended) An electronic device comprising:

at least one antenna array
a processor configured to form a plurality of reception beams (Rx beams) having different directions, using the antenna array; and
a memory operatively connected with the processor,
wherein the memory stores instructions that, when executed, cause the processor to:
establish a beam pair link, using a first transmission beam (Tx beam) included in a plurality of Tx beams having different directions transmitted from a base station, and a first Rx beam included in the plurality of Rx beams; 
receive information associated with the plurality of Tx beams, using the beam pair link, 
receive a plurality of first signal blocks, using the beam pair link; 
perform first decoding of the first signal blocks;
determine beam failure for the first Tx beam based at least partly on a result of the first decoding;
identify measurement information about the plurality of Tx beams by measuring the qualities of the plurality of Tx beams; 
when the measurement information is identified, start a timer associated with the measurement information; 
when the beam failure is determined, identify whether the timer expires; 
when the timer has not expired, determine radio link failure (RLF) associated with the base station based on the measurement information and the information associated with the Tx beams, wherein the RLF is determined when no measurement value of the measurement information for the plurality of Tx beams or the candidate Tx beams is equal to or greater than the threshold; and
when the beam failure is determined and the timer expires, perform beam failure recovery using the candidate Tx beams without using the measurement information and determine the RLF based at least partly on a result of the beam failure recovery.

9.	(Original) The electronic device of claim 8, wherein the instructions cause the processor to: 
measure qualities of the first signal blocks, during the first decoding; and
determine the beam failure based at least partly on the qualities. 

10.	(Original) The electronic device of claim 8, wherein the instructions cause the processor to: 
when the first Tx beam is determined as a best Tx beam based on the measurement information or when no candidate Tx beam has a quality equal to or greater than the threshold, determine the RLF.

11-12.	(Cancelled)

13.	(Currently Amended) The electronic device of claim 8, wherein the instructions cause the processor to, before performing the beam failure recovery:
receive second signal blocks, using at least one Rx beam in a direction different from a direction of the first Rx beam; and
perform second decoding of the second signal blocks.

14.	(Original) The electronic device of claim 13, wherein the instructions cause the processor to: 
perform the beam failure recovery based at least partly on a result of the second decoding.

15.	(Currently Amended) The electronic device of claim 8, wherein the instructions cause the processor to:
receive second signal blocks via a second Tx beam among the candidate Tx beams from the base station;
perform the beam failure recovery based at least partly on the received second signal blocks; 
when the beam failure recovery is successful, start a second timer;
perform second decoding of the second signal blocks;
determine beam failure for the second Tx beam based at least partly on a result of the second decoding; and
before the second timer expires, determine the RLF associated with the base station.

16.	(Currently Amended) A method of an electronic device, the method comprising:
establishing a beam pair link, using a first transmission beam (Tx beam) included in a plurality of Tx beams having different directions transmitted from a base station, and a first reception beams (Rx beam) included in a plurality of Rx beams;
receiving information associated with the plurality of Tx beams, using the beam pair link, wherein the information associated with the plurality of Tx beams includes a list of candidate Tx 
receiving a plurality of first signal blocks, using the beam pair link; 
performing first decoding of the first signal blocks; 
determining beam failure for the first Tx beam based at least partly on a result of the first decoding; 
identifying measurement information about the plurality of Tx beams by measuring the qualities of the plurality of Tx beams; 
when the measurement information is identified, starting a timer associated with the measurement information;
when the beam failure is determined, identifying whether the timer expires;
when the timer has not expired, determining radio link failure (RLF) associated with the base station based on the measurement information and the information associated with the Tx beams, wherein the RLF is determined when no measurement value of the measurement information for the plurality of Tx beams or the candidate Tx beams is equal to or greater than the threshold; and
when the beam failure is determined and the timer expires, performing beam failure recovery using the candidate Tx beams without using the measurement information and determine the RLF based at least partly on a result of the beam failure recovery. 

17.	(Original) The method of claim 16, wherein the determining of the RLF includes:
when the first Tx beam is determined as a best Tx beam based on the measurement information or when no candidate Tx beam has a quality equal to or greater than the threshold, determining the RLF.

18-19.	(Cancelled)

20.	(Currently Amended) The method of claim 16, further comprising:
receiving second signal blocks via a second Tx beam among the candidate Tx beams from the base station;
performing the beam failure recovery based at least partly on the received second signal 
when the beam failure recovery is successful, starting a second timer;
performing second decoding of the second signal blocks;
determining beam failure for the second Tx beam based at least partly on a result of the second decoding; and
before the second timer expires, determining the RLF.

Claims 1-10, 13-17 and 20 are allowed.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: independent claim 1 (similarly, independent claims 8 and 16) is allowed because no art alone or in combination discloses particular features for determining radio link failure (RLF) in a wireless network that a first Tx beam failure is determined based on the result of the decoding, the electronic device performing the beam failure recovery before a first timer expires. Thus claim 1 (similarly claims 8 and 16) are allowed. Therefore, claims 1-10, 13-17 and 20 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art discussion
The closest prior art, Pub. No.: US 20210204346 A1 to Ye et al. discloses beam recovery where a radio link failure triggered e.g., when a maximum number of beam failure recovery request 
Other prior art
Pub. No.: US 20190081675 A1 to Jung et al. discloses (see [0079]) that “a beam failure may not be declared by a UE and the UE may simply wait until a new beam may be identified among the current beams under monitoring; the UE may declare a beam failure right away (e.g., may result in the UE quickly entering RLF as no alternative beam is introduced); and/or the UE may declare a beam failure if a certain amount of time has elapsed and no new beam has been identified; and/or the UE may ask for a new RS configuration for new beam identification.” However, Jung does not disclose as required combination of particular features for determining radio link failure (RLF) in a wireless network that a first Tx beam failure is determined based on the result of the decoding, the electronic device performing the beam failure recovery before a first timer expires.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL K MAGLO whose telephone number is (571)270-1854.  The examiner can normally be reached on 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 5712727884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414